UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2109



MOMOLU V.S. SIRLEAF; ELOUISE A. SIRLEAF,

                                           Plaintiffs - Appellants,

          versus


F. VERNON BOOZER; EDWARD C. COVAHEY, JR.;
THOMAS P. DORE; ROGER J. SULLIVAN, Attorneys,
Substituted Trustees and agents, Covahey &
Boozer; DONNA HILD, Legal Assistant and Agent,
Covahey & Boozer; COVAHEY & BOOZER; FIRST
TRUST NATIONAL ASSOCIATION; CITICORP MORTGAGE,
INCORPORATED;    CITIMORTGAGE,   INCORPORATED,
Member of Citigroup; CITIBANK & CITIGROUP,
INCORPORATED;    MAINUDDIN    JANGI;   NORWEST
MORTGAGE, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
3823-L)


Submitted:   December 19, 2002         Decided:     December 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON,* Senior
Circuit Judge.



     *
       Senior Judge Hamilton did not participate in consideration
of this case.    The opinion is filed by a quorum of the panel
pursuant to 28 U.S.C. § 46(d).
Dismissed by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Elouise A. Sirleaf, Appellants Pro Se.
Douglas Windsor Biser, MUDD, HARRISON & BURCH, Towson, Maryland;
Robert Scott Brennen, MILES & STOCKBRIDGE, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Momolu V.S. and Elouise A. Sirleaf seek to appeal the

district court’s order denying reconsideration of an order striking

their complaint and directing that they file an amended complaint

within ten days.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order the Sirleafs seek to appeal is neither a final order nor

an appealable interlocutory or collateral order, as the district

court has yet to enter a final order in their case. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3